In an action on a promissory note, plaintiff appeals (by permission) from an order of the Appellate Term of the Supreme Court, for the Second and Eleventh Judicial Districts, dated April 22, 1976, which affirmed an order of the Civil Court of the City of New York, Kings County, entered November 14, 1975, which denied its motion for summary judgment. Order affirmed, without costs or disbursements. In our view triable issues of fact exist concerning plaintiff’s status as a holder in due course. Accordingly, plaintiff is not entitled to summary judgment. Cohalan, Acting P. J., Margett, Damiani, Rabin and Titone, JJ., concur.